Citation Nr: 1032783	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-49 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The appellant contends that he had active service from November 
1950 to January 1955 in the Philippine Expeditionary Force to 
Korea (PEFTOK) during the Korea War.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied entitlement to VA benefits on the basis 
that valid military service in the U.S. Armed Forces had not been 
established.  A notice of disagreement was received in March 
2009, a statement of the case was issued in October 2009, and a 
substantive appeal was received in December 2009. 
  
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have qualifying active military service 
for purposes of VA benefits.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not been 
met.  38 U.S.C.A.  §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 
3.7, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is eligible for VA benefits 
because he served in the Philippine Expeditionary Forces to Korea 
(PEFTOK) from November 1950 to January 1955 during the Korea War.  
In support of his claim, the appellant has submitted a certified 
copy of a February 1955 document from the General Headquarters, 
Armed Forces of the Philippines, indicating that he enlisted in 
the Regular Forces in November 1950 and was discharged in October 
1954.  He also submitted a March 1954 Award of the Military Merit 
Medal from the Adjutant General of the Armed Forces of the 
Philippines in connection with his service in PEFTOK.  The 
appellant further asserts that the dates he was fighting in Korea 
encompass a period of war during the Korean conflict as defined 
by VA regulations.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  Eligibility for VA benefits is 
governed by statutory and regulatory law that defines an 
individual's legal status as a veteran of active military, naval, 
or air service of the U.S. Armed Forces.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2008).   In addition, 
laws and regulations provide that certain individuals and groups 
are considered to have performed active military, naval, or air 
service for purposes of VA benefits. 38 C.F.R. § 3.7.  This does 
not, however, include service in the PEFTOK, which the appellant 
is shown to have had according to documents from the Armed Forces 
of the Philippines.  Such service is not recognized as active 
military, naval, or air service for the purposes of any law of 
the United States pertaining to VA benefits.  See 38 U.S.C.A. §§ 
106, 107.

As a threshold matter, one claiming entitlement to VA benefits 
must qualify as a claimant by submitting evidence of service and 
character of discharge.  Aguilar v. Derwinski, 2 Vet.App. 21 
(1991); Grottveit v. Brown, 5 Vet.App. 91 (1993).  For the 
purpose of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a Department 
of Defense (DD) Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, without 
verification from the appropriate United States service 
department under the following conditions: (1) the evidence is a 
document issued by the United States service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of VA, the document 
is genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the evidence submitted by the claimant does not meet the 
requirements of 38 C.F.R. § 3.203, VA shall request verification 
of service from the service department.  38 C.F.R. § 3.203(c).  
In the instant case, the RO did request verification; however, as 
discussed above, the NPRC had no record of the appellant.  
Although the Board acknowledges that the record indicates the 
appellant was a member of PEFTOK, there is no indication he had 
active service in the U.S. Armed forces as defined by law.  
Again, service in PEFTOK does not fall under any of the 
recognized categories of active service.  38 C.F.R. § 3.7.

Based on the evidence of record, the Board finds that the 
appellant's claim for benefits is without legal merit.  In 
February 2009, the NPRC indicated that it could not identify a 
record for the appellant.  Although the February 2009 NPRC 
response indicated that the appellant's records may be fire-
related, the Board finds the NPRC's reference to the records 
being "fire-related" was meant to convey only that no reference 
to the appellant is contained in the NPRC's database, rather than 
that the appellant did serve in the U.S. military, but that his 
records were destroyed in the fire at the NPRC.  Otherwise, the 
NPRC's negative response to request for verification of service 
would not have been issued.    

While the Board is not disputing the authenticity of the 
certified documentation submitted by the appellant pertaining to 
his service, service still must be confirmed by the service 
department.  The documents submitted by the appellant showed that 
he served in the Philippine Armed Forces, but do not show 
qualifying service in the U.S. Armed Forces.  VA is prohibited 
from finding, on any basis other than a service department 
document or service department verification, that a particular 
individual served in the United States Armed Forces.  Service 
department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet.App. 530, 532 (1992).  The documents submitted 
by the appellant are not service department documents; and 
therefore are insufficient to establish qualifying service for 
purposes of VA benefits.  38 C.F.R. § 3.203(a).  In short, under 
38 C.F.R. §§ 3.41 and 3.203, Philippine veterans are not eligible 
for veterans' benefits unless a United States service department 
documents or certifies their service.  See Duro, supra; see also 
Dacoron v. Brown, 4 Vet.App. 115, 120 (1993).  

The Board notes that the law, and not the facts, is dispositive 
in this case.  The documents submitted are not service department 
documents; and therefore are insufficient to establish qualifying 
service for purposes of VA benefits.  38 C.F.R. § 3.203(a).  As 
the law, and not the evidence, is dispositive, the appeal is 
denied due to the absence of legal merit.  Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).

The Board has considered whether the notice provisions found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 are applicable 
to this claim.  The Board finds that because the claim at issue 
is limited to statutory interpretation, the notice provisions do 
not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) 
(VA not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the claimed benefit).  Accordingly, the Board finds no 
prejudice toward the appellant in having proceeded with the 
adjudication of his claim.


ORDER

The appellant is not eligible to VA benefits.  The appeal is 
denied. 



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


